UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

United States of America, 7:21-MJ-4637(MRG)

Plaintiff,
JUDGMENT

-against-

Kerwin A. Sealy,
Defendant.

 

The issues in the above entitled action were brought before the Honorable Martin R.
Goldberg, United States Magistrate Judge, on May 27, 2021. The Court thereafter accepted
the defendant’s plea of guilty to Unlicensed Operation of a Vehicle, in violation of § 509.1 of
the New York Vehicle and Traffic Law, in full satisfaction of the Misdemeanor Complaint filed
on April 30, 2021, it is

ORDERED, ADJUDGED AND DECREED that the Defendant pay a fine of $50.00
by June 25, 2021 or appear on June 28, 2021 to explain why the fine has not been paid.

SO ORDERED:

/~_-

Hon. Martin R. Géldb
United States Magistraté Judge

Dated: Mas 28, QOLy
Poughkeepsie, N.Y.
